Citation Nr: 0000672	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date prior to April 21, 1997, for 
the grant of service connection for residuals of gonorrhea, 
to include oligospermia, hypoplastic testes, and impotence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which granted service 
connection for residuals of gonorrhea, to include 
oligospermia, hypoplastic testes, and impotence, evaluated as 
noncompensably disabling, effective from April 21, 1997.

In an increased rating claim, a veteran is generally presumed 
to be seeking the maximum benefit available.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In this case, an April 
1998 rating decision granted the maximum evaluation, 20 
percent, available for complete atrophy of the testes under 
Diagnostic Code 7523, and the veteran has indicated that he 
is seeking appellate review as to only the issue of 
entitlement to an effective date prior to April 21, 1997, for 
the grant of service connection for residuals of gonorrhea, 
to include oligospermia, hypoplastic testes, and impotence.  
Thus, the claim for an increased rating for residuals of 
gonorrhea has been satisfied and no longer remains a matter 
in controversy.  


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  In November 1974, the RO received the veteran's initial 
claim for service connection for sterilization with loss of 
use of the right testicle, and a nonfunctioning left 
testicle.

3.  A January 1975 rating decision denied the veteran's claim 
for service connection for loss of use of a creative organ.  
In a January 22, 1975 letter, the RO notified the veteran of 
its denial of his claim, and informed him of his appellate 
rights with respect to the decision.  This letter was not 
returned by the United States Postal Service as 
undeliverable.  The veteran did not file a timely appeal.

4.  In February 1993, the veteran filed a claim of 
entitlement to service connection for sterility due to Agent 
Orange exposure.  A July 1994 rating decision denied service 
connection, and the veteran did not file a timely appeal.

5.  On April 21, 1997, the RO received a statement from the 
veteran in which he indicated that he wished to pursue a 
claim for service connection for oligospermia with hypoplasia 
testes due to gonorrhea.  Later that month, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran did not file a timely appeal.

6.  A November 1997 report from a VA physician concludes that 
the veteran's infertility and impotence are as likely as not 
related to gonorrheal infections that he contracted during 
active duty.

7.  In a December 1997 rating decision, the RO granted 
service connection for residuals of gonorrhea, to include 
oligospermia, hypoplastic testes, and impotence, and assigned 
a noncompensable evaluation, effective from April 21, 1997.


CONCLUSION OF LAW

An effective date earlier than April 21, 1997, for the grant 
of service connection for residuals of gonorrhea, to include 
oligospermia, hypoplastic testes, and impotence, is not 
warranted.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that the 
veteran received treatment for gonorrheal urethritis in March 
1967.  An August 1967 record notes urethral discharge, and a 
smear was positive for gonorrhea.  Medication was prescribed.  
The October 1969 separation examination report notes a normal 
clinical evaluation of the genitourinary system.

A May 1970 VA examination, performed in conjunction with an 
unrelated claim for service connection, revealed a normal 
genitourinary system.

An October 1974 private hospital report notes that the 
veteran was admitted for treatment of questionable aspermia.  
At that time, the veteran gave a history of severe bilateral 
gonorrheal epididymal orchitis a few years earlier.  He 
further reported that the right testes "shriveled up 
significantly."  A physical examination was essentially 
negative, except for hypoplastic right testes.  A testicular 
biopsy showed "marked diminished and abnormal 
spermatogenesis," and an inclusion cyst was excised from the 
scrotum.  The discharge diagnosis was severe oligospermia.  
The physician opined that it was quite likely that the 
stricture in the vas was secondary to gonorrhea.

In November 1974, the veteran filed a claim of entitlement to 
service connection for sterilization with loss of use of the 
right testicle, and a nonfunctioning left testicle.  At that 
time, the veteran reported that his current address was on 
Norwood Drive, Lincoln, Nebraska 68512.  

A January 1975 rating decision denied service connection for 
loss of use of a creative organ.  In correspondence dated 
January 22, 1975, the RO notified the veteran of this 
decision, and informed him of his appellate rights.  This 
letter was mailed to the address provided by the veteran in 
the November 1974 claim, and was not returned by the United 
States Postal Service as undeliverable.

The veteran filed a claim of entitlement to service 
connection for sterility due to Agent Orange exposure in 
February 1993.

An April 1993 VA examination revealed that the veteran's 
right testicle measured 3 centimeters (cm) x 3 cm in 
dimension, and was slightly softer than normal in 
consistency.  A semen cytology revealed no spermatozoa.  The 
pertinent diagnosis was history of an abnormal sperm count, 
and current laboratory evidence of absence of sperm in the 
semen sample.

In May 1993, the RO deferred adjudication of the veteran's 
claim pending the receipt of regulatory authority regarding 
Agent Orange claims.

Thereafter, a July 1994 rating decision denied entitlement to 
service connection for sterility secondary to Agent Orange 
exposure.

In April 1997 correspondence, the veteran sought to reopen 
his claim for service connection for oligospermia with 
hypoplasia testes due to gonorrhea.  Later that month, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.

In May 1997, VA outpatient records reflecting treatment from 
October 1974 to April 1993, were associated with the 
veteran's claims folder.  

A June 1997 report from the veteran's private physician notes 
that the veteran apparently contracted gonorrhea in 1967, but 
did not seek medical treatment for several days due to 
embarrassment.  When the veteran finally received treatment, 
his testicles were severely swollen and tender to the point 
where he could hardly walk.  He was subsequently treated with 
antibiotic injections.  The physician noted that the 
veteran's separation examination was normal.  He reported 
that the veteran was found to be azospermic in 1974, and 
indicated that a subsequent testicular biopsy revealed 
markedly diminished spermatogenesis.  According to the 
report, the veteran's testicles gradually decreased in size 
since that time "to the point where he has almost nothing on 
the right side and a small nubbin on the left."  The report 
notes that the veteran declined a physical examination.  The 
physician concluded that the veteran's untreated gonorrhea 
could have caused significant orchitis, which may have 
affected his fertility.

In July 1997, the RO found that new and material evidence had 
not been submitted to reopen the veteran's claim.  The 
veteran filed a notice of disagreement with this decision 
later that month.

In November 1997, following a review of the veteran's claims 
folder, and an interview with the veteran, a VA examiner 
opined that the veteran's infertility and impotence are as 
likely as not related to gonorrheal infections that he 
contracted during active duty.

Based on this evidence, a December 1997 rating decision 
granted service connection for residuals of gonorrhea, to 
include oligospermia, hypoplastic testes, and impotence, and 
assigned a noncompensable evaluation, effective from April 
21, 1997.  

The following month, the veteran filed a notice of 
disagreement with the April 21, 1997 effective date.  He 
reported that, to the best of his knowledge, he never 
received the January 1975 denial letter from the RO.  The 
veteran submitted a substantive appeal (Form 9) in March 
1998, perfecting his appeal.  Therein, he maintained that the 
effective date should be in November 1974, when he filed the 
initial claim of entitlement to service connection.  He 
asserted that an earlier effective date is warranted because 
the RO failed to order a VA examination prior to the January 
1975 decision, improperly weighed the medical evidence, and 
failed to offer any medical or scientific reasons for the 
denial.

Analysis

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. § 5107(a).

The veteran contends that the grant of service connection for 
residuals of gonorrhea, to include oligospermia, hypoplastic 
testes, and impotence, should be effective the date he first 
submitted a claim for service connection.  In essence, he 
appears to be contending that the unappealed January 1975 
denial of his claim by the RO is a nullity due to due process 
violations, specifically failure on the part of VA to inform 
him in January 1975 of the denial of his claim and his appeal 
rights.  Thus, he believes that his claim extends back to its 
filing in November 1974.

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400.  With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999).

A rating action becomes final unless it is appealed within 
one year.  After a claim has been denied by a rating decision 
that was unappealed or from which an appeal was not 
perfected, it may be challenged on the basis that it 
contained clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.105, 20.200, 20.302, 20.1103 (1999).

In pertinent part, the effective date of an award based on a 
claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii) and § 3.400(r).

In essence, the RO assigned the April 21, 1997 effective date 
for service connection based on the date of the veteran's 
submission of a reopened claim under 38 C.F.R. § 
3.400(q),(r), and denied his claim for an earlier effective 
date because of the final unappealed January 1975 decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

At the outset, the Board observes that the veteran is not 
contending that he lived at a different address than was 
listed in VA records.  Rather, he has simply stated that he 
could not recall receiving the January 1975 denial letter 
from the RO. 

The United States Court of Veterans Appeals (Court) has 
defined a presumption of administrative regularity as 
follows: "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.

In this case, therefore, there is the presumption that the 
veteran received the letter which evidence in the claims 
folder indicates VA mailed to him on January 22, 1975.  The 
information which was put in his claims folder in January 
1975 is presumptive evidence that he received this letter.

The veteran's statement that he did not recall receiving the 
notice that official VA records indicate was sent, is 
insufficient to rebut the presumption of regularity.  See 
Mindenhall, supra.  The address that the letter was sent to 
was the last known address of record of the veteran.  There 
is no returned mail or other evidence to indicate the veteran 
did not receive the letter.

The veteran does not contend, and the record does not 
demonstrate, that he appealed the January 1975 rating 
decision.  Accordingly, that decision became final.  While 
the veteran filed a claim of entitlement to service 
connection for sterility due to Agent Orange exposure in 
February 1993, a July 1994 rating decision denied the claim, 
and the veteran did not file a timely appeal.  The evidence 
does not demonstrate, and the veteran does not contend, that 
any other claims of entitlement to service connection for 
residuals of gonorrhea, formal or informal, were filed 
between February 1993 and April 1997, when he filed his 
reopened claim.

For the reasons stated above, the Board has concluded that 
the veteran's initial claim of entitlement to service 
connection for sterilization, which was filed in November 
1974, was denied in an unappealed RO decision in January 
1975.  That decision was proper under the circumstances.  The 
effective date of the grant of service connection for 
residuals of gonorrhea cannot be earlier than the date of VA 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b) and (q)(ii).  In this case, the veteran's 
application to reopen his claim for service connection for 
residuals of gonorrhea was received on April 21, 1997.  As a 
result, the claim for an earlier effective date must be 
denied.  Id.

The Board has carefully examined the record in order to 
determine whether there may be an inferred claim of clear and 
unmistakable error (CUE).  See 38 C.F.R. § 3.105(a);  Douglas 
v. Derwinski, 2 Vet. App. 103, 109 (1992).  The Board 
recognizes that in the March 1998 substantive appeal, the 
veteran maintained that the RO failed to order a VA 
examination prior to the January 1975 decision, improperly 
weighed medical evidence, and failed to offer any medical or 
scientific reasons for its denial of his claim.  However, the 
fact that a VA medical examination was not conducted may not 
form the basis for a CUE claim, because it is premised upon 
speculative findings that were not then of record.  Shockley 
v. West, 11 Vet. App. 208, 213 (1998); Hazan v. Gober, 10 
Vet. App. 511, 523 (1997).  Essentially, the veteran's 
arguments amount to no more than a disagreement as to how the 
facts were weighed or evaluated by the RO in January 1975.  
Therefore, the veteran has not alleged CUE within the meaning 
of applicable law.  Crippen v. Brown, 9 Vet. App. 412, 417-
418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

The Board notes that this case is unlike Johnston v. Brown, 
10 Vet. App. 80 (1997).  In Johnston, an earlier effective 
date claim based on CUE had been specifically raised by the 
appellant.  See Johnston, 10 Vet. App. at 82, 86.  Such a CUE 
claim has been not raised by this veteran.  Even if a CUE 
claim could be inferred, the Board would be without 
jurisdiction to adjudicate it, in the absence of an RO 
adjudication of it and an appeal timely filed as to it.  See 
Johnston, 10 Vet. App. at 90 (Steinberg, J., concurring).


ORDER

An effective date earlier than April 21, 1997, for the grant 
of service connection for residuals of gonorrhea, to include 
oligospermia, hypoplastic testes, and impotence, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

